Citation Nr: 1203269	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1977 to October 1979 and had subsequent Reserve service including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran provided testimony before the undersigned Veterans Law Judge at the Little Rock, Arkansas, VA office on Travel Board in August 2011; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Right ear hearing loss was noted on examination for entrance into service.

2.  The Veteran's pre-existing right ear hearing loss did not permanently increase in severity during service.

3.  The Veteran sustained a back injury in September 1981 during a period of INACDUTRA.

4.  Symptoms of a lumbar spine disorder have not been continuous since INACDUTRA service in 1981.

5.  The Veteran's lumbar spine disorder is not related to service.

CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss pre-existed service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

2.  Pre-existing right ear hearing loss was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).  

3.  A lumbar spine disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely April 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

Additionally, the Veteran's testimony before the Board in 2011 established that he understood what was necessary to substantiate the claims.  Given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in January and 
October 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the period of INACDUTRA is not appropriate.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Ear Hearing Loss

The Veteran alleges that his preexisting right ear hearing loss was aggravated by service.  The Veteran has reported being exposed to loud noise from aircraft engines throughout service.

The July 1977 service entrance examination is positive for a diagnosis of right ear hearing loss.  Audiometric examination at that time showed right ear hearing loss of 35 db at 500 Hertz, 25 db at 1,000 Hertz, 30 db at 2,000 Hertz, 25 db at 3,000 Hertz, and 25 db at 4,000 Hertz.  According to the Court's precedential decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110- 11 (Stephen A. Schroeder et. Al. ed., 1988)), such service treatment record audiometric test results in this Veteran's case show "hearing loss" at service enlistment.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  Because right ear hearing loss was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness at service entrance.  38 U.S.C.A. § 1111. 

The Board next finds that weight of the evidence demonstrates that the Veteran's pre-existing right ear hearing loss did not permanently increase in severity during service, that is, was not aggravated by service.  Service treatment records are negative for any treatment for right ear hearing loss or right ear hearing loss symptoms.  The August 1979 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, includes the "Report of Medical History" on which the Veteran checked the block to indicate no hearing problems.  The August 1979 service separation examiner's review of the history is also negative for any reports of right ear hearing loss or right ear hearing loss symptoms.  

Service audiometric testing reflects no worsening of right ear hearing loss during service.  On service audiological examination, in April 1978, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 20, 25, 15, and 25 decibels, respectively.  On service separation audiological examination, in August 1979, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 15, 25, 25, and 25 decibels, respectively.  Such in-service evidence shows a continuation of the same pre-service disability of right ear hearing loss that did not increase.  

The competent medical opinion evidence of record also weighs against a finding of aggravation of pre-existing right ear hearing loss during service.  In January 2010, the Veteran was afforded a VA examination for hearing loss.  The claims file was reviewed.  The VA examiner opined that the right ear hearing loss was not aggravated by active service.  The VA examiner reported that his opinion was based upon the available data and the examination findings.  The VA examiner reasoned that the Veteran's right ear hearing loss pre-existed service and that service audiograms did not indicate a significant change in hearing of the right ear.  

In finding no aggravation, the Board places significant probative value on the absence of an increase in disability during service.  As noted above, the service treatment records are negative for any treatment for right ear hearing loss or right ear hearing loss symptoms.  Service audiometric testing reflects no worsening of right ear hearing loss during service.  In the August 1979 service separation examination, the service examiner did not report any right ear disability or right ear disability symptoms.  This weighs against a finding of increased symptomatology during service.  

In finding no aggravation, the Board also places significant probative value on the January 2010 VA audiological examination undertaken to specifically address the issue.  After a review of the claims file, the VA examiner opined that right ear hearing loss was not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The January 2010 VA audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced aggravation of right ear hearing loss in service when working as an aircraft mechanic.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, the permanent aggravation of right ear hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis, because such an opinion requires specific medical knowledge and training and is diagnosed primarily on clinical findings and/or comprehensive audiometric testing.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for right ear hearing loss, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disorder

The Veteran contends that he injured his back in September 1981 during INACDUTRA, and that lumbar spine disorder symptoms have been continuous since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran sustained a back injury in September 1981 during a period of INACDUTRA.  In a September 1981 service treatment record, the Veteran reported injuring his back while holding a gear box.  The service examiner reported tender paraspinal muscles and the Veteran was prescribed medication for pain.  

The Board next finds that the weight of the evidence demonstrates that lumbar spine disorder symptoms have not been continuous since INACDUTRA service in 1981.  In a July 1982 National Guard enlistment "Report of Medical History," the Veteran specifically denied having any back injury or recurrent back pain.  In the July 1982 National Guard enlistment clinical examination, the service examiner reported no lumbar spine disorder or lumbar spine disorder symptoms and evaluated the "spine, other musculoskeletal" as normal.  

With regard to the Veteran's assertions, including the August 2011 Board personal hearing testimony, that a lumbar spine disorder began in service and that lumbar spine disorder symptoms have been continuous since INACDUTRA service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a lumbar spine disorder, his recent report of continuous symptoms since INACDTURA service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous lumbar spine disorder symptoms after INACDUTRA service are not credible because they are outweighed by other evidence of record that includes the clinical examination at the July 1982 National Guard enlistment examination, where the service examiner reported no lumbar spine disorder or lumbar spine disorder symptoms and evaluated the "spine, other musculoskeletal" as normal and the July 1982 National Guard enlistment "Report of Medical History," where the Veteran specifically denied any back injury or recurrent back pain.  

During the August 2011 Board personal hearing, the Veteran testified that he had continuous lumbar spine disorder symptoms since INACDUTRA service; however, the Board finds that the statements definitively indicating a lack of continuity of lumbar spine disorder symptomatology made to health care professionals are more credible than the more ambivalent statements regarding a lumbar spine disorder made at a hearing in support of an appeal for compensation benefits.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).  The Board also finds that the first time the Veteran had asserted continuous lumbar spine symptoms since INACDUTRA service was during the October 2010 VA spine examination.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

The Board further finds that the weight of the evidence demonstrates that the Veteran's lumbar spine disorder is not related to his INACDUTRA service.  In the 
October 2010 VA spine examination, which weighs against the Veteran's claim, the examiner opined that it was less likely than not that the Veteran's lumbar spine disorder began in service or was related to service.  The VA examiner reasoned that the Veteran's current lumbar spine disorder was most likely due to age, obesity, and his current work as an aircraft mechanic.  The Board finds that the October 2010 VA opinion is probative because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, the examiner reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for a lumbar spine disorder, and outweighs the Veteran's more recent contentions regarding post-service lumbar spine disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 







ORDER

Service connection for right ear hearing loss is denied.

Service connection for a lumbar spine disorder is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


